UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                    ORDER
             - against -
                                                                21 Cr. 120 (PGG)
RONALD RUEGG,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               As discussed at today’s conference, Defendant’s pretrial motions are due by May

26, 2021.

               The next conference in this matter will take place on May 26, 2021, at 3:00 p.m.,

and will proceed by telephone. 1

Dated: New York, New York
       April 28, 2021




1
  The parties are directed to dial 888-363-4749 to participate, and to enter the access code
6212642. The press and public may obtain access to the telephone conference by dialing the
same number and using the same access code. The Court is holding multiple telephone
conferences on this date. The parties should call in at the scheduled time and wait on the line for
their case to be called. At that time, the Court will un-mute the parties’ lines. By May 24, 2021,
the parties must email Michael_Ruocco@nysd.uscourts.gov and
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
using to dial into the conference so that the Court knows which numbers to un-mute. The email
should include the case name and case number in the subject line.
